Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are presented for examination.

Information Disclosure Statement
The IDS filed on 2/24/2020 and 5/12/2020 are considered.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitations, especially the limitation of determining a first resource set base on a first measurement report; determining a second resource set based on a second measurement report; and determining based on the first resource set and the second resource set, a third resource set of one or more resources that can each be used for wireless transmission between the base station and the terminal, wherein the third resource set include some or all of resources of a union set of the first resource set and the second resource set; and sending a downlink indicator information indicating at least one resource in the third resource set.  The closest prior art of record, Geirhofer et al, US 2013/0242778, taught to receive power measurement reports for first and second set of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geirhofer et al, US 2013/0242778
Jiang et al, US 2017/0238330
Seo et al, US 2016/0095131
Ouchi et al, US 2014/0169322
Dinan, US 10,708,933

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 21, 2021